Exhibit 10.2

TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this "Agreement"), dated November 9, 2015
(the “Effective Date”), is entered into by and between Darden Restaurants, Inc.,
a Florida corporation ("Darden"), and Four Corners Property Trust, Inc., a
Maryland corporation ("FCPT"), on behalf of itself and its Affiliates. Darden
and FCPT are each sometimes referred to herein as a "Party" and, collectively,
as the "Parties".
WHEREAS, Darden and FCPT have entered into that certain Separation and
Distribution Agreement, dated October 21, 2015 (as amended, the "Distribution
Agreement"; capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Distribution Agreement), which provides, among
other things, that Darden and FCPT shall enter into a Transition Services
Agreement in connection with the transactions contemplated by the Distribution
Agreement;
WHEREAS, Darden and its Affiliates currently provide, and provided as of the
date of the Distribution Agreement, certain services in support of the FCPT
Business; and
WHEREAS, to facilitate the transition of the FCPT Business to FCPT, the Parties
desire that, for a limited transition period, Darden and its Affiliates provide
certain services to FCPT and its Affiliates on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
1.    Description of Services.
(a)    Services. Subject to the terms and provisions of this Agreement and
solely for the purpose of facilitating the transition of the FCPT Business to
FCPT, Darden shall (or shall cause its Affiliates to) provide to FCPT the
services set forth on Exhibit 1 hereto (as such Exhibit 1 may be amended by the
mutual agreement of the Parties in writing from time to time, the "Services
Attachment") (the "Services").
(b)    Purchase of Additional or Modified Services. From time to time, FCPT may
request Darden to provide additional or modified Services that are not described
in the Services Attachment, but are of a similar scope or nature as those used
by Darden relating to the FCPT Business prior to the Distribution Date. Darden
will use commercially reasonable efforts to accommodate any reasonable requests
by FCPT to provide such additional or modified Services. In order to initiate a
request for additional or modified Services, FCPT shall submit a request in
writing to Darden specifying the nature of the additional or modified Services
and the date on which it is requesting such Services to commence, and requesting
a cost estimate (based on the general parameters set forth in this Agreement)
and time frame for completion of such Services. Darden shall respond in writing
within ten (10) business days to such written request indicating whether it will
provide such additional or modified Services and, if so, setting forth the terms
and conditions thereof (including, without limitation, the cost for such
additional or modified Services) and the date upon which it would be able to
commence providing such additional or modified Services; provided that such ten
(10) business day period shall be subject to reasonable extension if, due to the
volume, frequency or type of requests submitted by FCPT, Darden's preparation of
responses

1

--------------------------------------------------------------------------------



to such requests is materially interfering with, or is likely to materially
interfere with, Darden's normal business activities. If Darden has indicated
that it will provide additional or modified Services requested by FCPT, and if
FCPT accepts the terms and conditions set forth in Darden's response to such
request (and the date upon which additional or modified Services would
commence), then such additional or modified Services shall be provided hereunder
and according to the terms agreed to by the Parties in a written amendment to
the Services Attachment, which shall be consistent to the greatest extent
practicable with the terms of this Agreement.
(c)    Ancillary Services. Any functions, responsibilities, activities or tasks
that are not specifically described in this Agreement or the Services
Attachment, but are reasonably required for the proper performance and delivery
of the Services (including any additional or modified Services), and are a
necessary or inherent part of such Services, as performed by Darden, in the
ordinary course of business, shall be deemed to be implied by and included
within the scope of such Services, subject to any limitations set forth in this
Agreement or the Services Attachment, to the same extent and in the same manner
as if specifically described in this Agreement.
(d)    Modifications. Unless otherwise provided for in this Agreement, if FCPT
makes any change in the processes, procedures, practices, networks, equipment,
configurations, or systems pertaining to the FCPT Business, and such change has
a materially adverse impact on Darden's ability to provide any of the Services,
then Darden shall be excused from performance of any such affected Service until
FCPT mitigates the material adverse impact of such change or the Parties enter
into an agreement to provide additional or modified services that may be
necessitated by such changes, and FCPT shall be responsible for all expenses
incurred by Darden in connection with the cessation and, if applicable, the
resumption of the affected Services.
(e)     Transition Plan. The Parties shall agree on a transition plan after the
execution of this Agreement (the "Transition Plan") which shall include: (i) a
plan and timetable for the migration of FCPT away from the provision of Services
by Darden; (ii) assistance in relation to migration; (iii) information in
relation to the operation of the relevant information technology systems and the
interface between such information technology systems for the purpose of
implementing the migration referred to in this Section (including the applicable
Services listed in the Services Attachment); (iv) respective responsibilities of
the Parties in carrying out the migration; and (v) safeguards to ensure minimal
disruption to both Parties' ongoing businesses during the migration. Each Party
shall implement and comply with its obligations under the Transition Plan as
agreed to by the Parties. Except as may otherwise be expressly provided in the
Transition Plan or Services Attachment, as applicable, FCPT shall bear all costs
associated with the migration by FCPT away from the Services provided by Darden
pursuant to the Transition Plan.
(f)    Representatives.
(i)    Service Representatives. Each Party will designate an individual who
shall be the primary interface for the purposes of coordinating the Services
provided hereunder (the "Service Representative"). Such individual shall (A)
coordinate with the other Party and its Service Representative to provide the
relevant contacts in that Party's applicable departments for the purposes of
implementing and performing the Services, (B) evaluate in consultation with the
other Party's Service Representative when a particular Service may be
terminated, and (C) have the authority and power to make decisions with respect
to actions to be taken by such Party with respect to the provision of Services
under this Agreement. The Service Representative

2

--------------------------------------------------------------------------------



shall perform the duties required hereby in a professional and timely manner.
Each Party may change its Service Representative by giving written notice to the
other Party in accordance with the notice provisions of this Agreement.
(ii)    Obligations of the Service Representatives. Each Party shall, or shall
ensure that its Service Representative, as applicable, respond within a
commercially reasonable time to any reasonable requests by the other Party or
its Service Representative for such Party's Service Representative to provide
directions, instructions, approvals, authorizations, decisions or other
information reasonably necessary for Darden to perform any Services.
(iii)    Meetings of the Service Representatives. The Service Representatives
shall meet on a monthly basis (which meeting may be held telephonically) during
the Term. The purpose of such meetings shall be to discuss the Services and each
Party's obligations under this Agreement, including operational details,
transitional matters, dispute resolution and any other issues related to this
Agreement. Such meetings will take place at mutually agreed locations (including
by teleconference) and may include a reasonable number of additional
representatives from either Party.
(g)    Standard of the Provision of Services. Darden shall provide the Services
in a manner and at a level as more particularly described in Section 8 of this
Agreement. Darden shall provide Services in accordance in all material respects
with all applicable Laws.
2.    Term.
(a)    The term of this Agreement shall commence on the Effective Date and,
unless terminated earlier in accordance with Section 12, expire on the latest
end date with respect to all Services specified in the Services Attachment (the
"Term"). Thereafter, if FCPT desires and Darden agrees to continue to perform
any of the Services after the Term has expired, the Parties shall negotiate in
good faith to determine an amount that compensates Darden for all of its costs
for such performance; provided, however, that in no event shall any of the
Services be performed after the date that is one year after the Effective Date.
However, should Darden fail to complete performance of any Service(s) within the
Term identified in the Services Attachment for such Service(s), and such failure
does not result from the actions or inactions of FCPT or a force majeure event
(as defined in Section 16 herein), the Term for such incomplete Service(s) shall
be extended to accommodate complete performance without additional charge to
FCPT; provided, however, that in no event shall any of the Services be performed
after the date that is one year after the Effective Date. The Services so
performed by Darden after the expiration of the Term shall continue to
constitute Services under this Agreement and be subject in all respects to the
provisions of this Agreement for the duration of the extension period.
(b)    Darden shall (or shall cause its Affiliates to) provide each Service for
the period commencing on the Effective Date and ending on the earlier to occur
of (i) the expiration of the term with respect to such Service (as set forth in
the Services Attachment), or (ii) the date that the Parties mutually agree in
writing that such Service is no longer required to be provided by Darden or its
Affiliates, subject to earlier termination of this Agreement or termination of
all or a portion of the Services, as set forth in Section 12 hereof.
Notwithstanding the foregoing, FCPT shall (and shall cause its Affiliates to)
use commercially reasonable efforts to transition the Services to

3

--------------------------------------------------------------------------------



another provider as quickly as practicable or, as applicable, to cause FCPT
and/or its Affiliates to provide the Services.
3.    Consideration for Services. As consideration for the Services, FCPT shall
pay to Darden the monthly service fee (the "Service Fee") for each of the
Services as set forth in the Services Attachment and for all out-of-pocket costs
and expenses paid to third parties actually incurred by Darden in the provision
of the Services that are approved in writing (including by electronic mail) by
FCPT's Service Representative prior to Darden incurring such out-of-pocket
expense; provided, however, Darden shall not be required to perform Services
until FCPT has approved any related third-party costs and expenses.
4.    Terms of Payment.
(a)    As promptly as practicable following the end of each calendar month
during the Term, Darden shall submit to FCPT in writing an invoice setting out
in reasonable detail each Service performed by Darden during the preceding month
and the related Service Fee and any costs and expenses. Subject to subsection
(c) below, FCPT shall pay the amount shown on each such invoice no later than
thirty (30) calendar days after receipt of such invoice; payment shall be made
without withholding or deduction of any kind. Subject to subsection (c) below,
if such amount is not received in full by Darden within such 30-day period, FCPT
shall also pay Darden interest on the unpaid portion from and after the last day
of such 30-day period following receipt of such invoice until paid in full, at a
rate per annum equal to the prime lender rate as reported on the last day of the
calendar month in respect of such invoice by the Wall Street Journal.
(b)    Any transition, excise, sales, use or similar tax charged to, assessed on
or incurred by the rendering of the Services shall be split equally between
Darden, on the one hand, and FCPT, on the other hand, and FCPT's share shall be
specified by Darden on an invoice and paid by FCPT to Darden in addition to the
Service Fees; provided, however, Darden shall be solely responsible for its own
income taxes.
(c)    Should FCPT dispute in good faith any portion or the entire amount due on
any invoice or require any adjustment to an invoiced amount, FCPT shall promptly
notify Darden in writing of the nature and basis of the dispute and/or
adjustment within fifteen (15) business days after FCPT's receipt of such
invoice. If FCPT fails to notify Darden within such 15-day period, the invoiced
amount shall be deemed to be accurate and correct and shall not be subject to
dispute or contest by FCPT or any Affiliate thereof. In the event FCPT timely
delivers notice of a dispute and/or adjustment, the Parties shall use their
reasonable best efforts to resolve such matter within thirty (30) calendar days
and FCPT shall not be required to pay any contested amount until the dispute is
resolved. FCPT shall pay to Darden within fifteen (15) business days following
agreement by the Parties any portion of a previously contested amount that is
determined by the Parties to be payable by FCPT, with interest from and after
the date payment was originally due from FCPT through, but excluding, the date
of payment by FCPT, at the rate per annum equal to the prime lender rate as
reported on the last day of the calendar month in respect of the applicable
invoice by the Wall Street Journal.
5.    Method of Payment. All amounts payable by FCPT hereunder shall be remitted
to Darden by wire transfer of immediately available funds in United States
dollars to a bank to be

4

--------------------------------------------------------------------------------



designated in the invoice or otherwise in writing by Darden, unless otherwise
provided for and agreed upon in writing by the Parties.
6.    Accounting Records and Documents.
(a)    Darden or its Affiliates shall be responsible for maintaining full and
accurate accounts and records of all Services rendered pursuant to this
Agreement and such additional information as FCPT may reasonably request for
purposes of their internal bookkeeping, accounting, operations and management.
Darden shall maintain its accounts and records in accordance with past practice;
provided, that, to the extent full and accurate information is not relied upon
by Darden in the ordinary course of business with respect to any particular
item, unit or market/sub-market, Darden shall maintain such accounts and records
on the basis of appropriate and reasonable allocations. Darden shall keep such
accounts and records available, during all reasonable business hours during the
Term of this Agreement, at its principal offices, or at such other location as
required by applicable Laws, for audit, inspection and copying by FCPT and its
authorized Representatives, upon reasonable notice, authorized by them or any
governmental agency having jurisdiction over FCPT and/or its subsidiaries;
provided, that, the costs or expenses incurred by FCPT or Darden for any such
audit, inspection or copying shall be the sole responsibility of FCPT.
(b)    At any time during the Term of this Agreement, FCPT or its authorized
Representatives shall have the right to inspect and audit Darden's accounts,
books and records relating to the Services upon five (5) business days prior
written notice during regular business hours and without undue disruption of the
normal operations of Darden.
(c)    All information FCPT, its Affiliates and its other authorized
Representatives gain access to pursuant to this Section 6 shall be subject to
the terms of the confidentiality provisions set forth in Section 13 of this
Agreement.
7.    Consents.
(a)    If any consent or approval of, or notice to, any third party is required
to implement the terms of this Agreement ("Third Party Consent"), FCPT and
Darden shall each use their respective commercially reasonable efforts to obtain
any Third Party Consent as soon as reasonably practicable, each at the cost of
FCPT. If any such Third Party Consent is refused or not obtained within three
(3) months after the Distribution Date, the Parties shall co-operate in good
faith to agree and implement reasonable alternative arrangements which achieve
the same commercial effect as that contemplated by this Agreement.
(b)    If either Party so requests, the other Party shall provide all reasonable
assistance in obtaining any Third Party Consent and neither Party will
unreasonably do or omit to do anything which would cause any relevant third
party to refuse to grant or to terminate or revoke any Third Party Consent.
8.    Performance Standards. In providing the Services to FCPT under this
Agreement, Darden shall (and shall cause its controlled subsidiaries to):
(a)    in the case of any Services for which Darden is not dependent on the
performance of third parties, provide such Services in a timely and professional
manner generally consistent with the past practices of Darden and its controlled
subsidiaries in providing the same

5

--------------------------------------------------------------------------------



or similar Services to the FCPT Business prior to the execution of the
Distribution Agreement (or, to the extent the same or similar services have not
previously been provided, consistent with general industry standards) and in
conformance in all material respects with any service levels set forth in the
applicable Services Attachment; and
(b)    in the case of any Services for which Darden is dependent on the
performance of third parties, provide such Services in a manner consistent with
the level of performance that Darden receives from such third party.
9.    No Representations or Warranties. EXCEPT AS SET FORTH IN SECTION 8, THE
SERVICES ARE PROVIDED “WITH ALL FAULTS” AND “AS IS” AND DARDEN MAKES NO EXPRESS
OR IMPLIED WARRANTY WITH RESPECT TO THE SERVICES, AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE. ANY AND ALL OTHER REPRESENTATIONS, WARRANTIES OR
GUARANTIES, WRITTEN OR ORAL, EXPRESS OR IMPLIED IN FACT OR IN LAW, AND WHETHER
OR NOT BASED ON STATUTE, ARE EXCLUDED AND EXPRESSLY DISCLAIMED. DARDEN DOES NOT
WARRANT UNINTERRUPTED OR ERROR-FREE PROVISION OF SERVICES.
10.    Status of Employees and Facilities; Proprietary Rights.
(a)    Whenever Darden utilizes its (or its Affiliates') employees to perform
the Services for FCPT pursuant to this Agreement, such employees shall at all
times remain subject to the direction and control of Darden (or its Affiliates),
and FCPT shall have no liability to such persons for their welfare, salaries,
fringe benefits, legally required employer contributions and tax obligations by
virtue of the relationships established under this Agreement. Darden shall have
complete discretion to supervise and manage such employees and any third-party
contractors providing the Services on behalf of Darden, and Darden is not
required to continue employment for any specific individual personnel of Darden
or its Affiliates or to maintain engagements with specific third-party
contractors. No equipment or facility of Darden used in performing the Services
for or subject to use by FCPT shall be deemed to be transferred, assigned,
conveyed or leased by such performance or use. Darden shall maintain appropriate
security, maintenance and insurance coverage on such equipment or facility.
(b)    Except as set forth in the Services Attachment, to the extent Darden or
its Affiliates use any proprietary intellectual property rights owned by or
licensed to Darden or its Affiliates in providing the Services, such proprietary
intellectual property rights and any derivative works thereof, or modifications
or improvements thereto, conceived or created as part of the provision of
Services ("Improvements") will, as between the Parties, remain the sole property
of Darden or its Affiliate, as applicable, unless any such Improvement was
created for FCPT pursuant to a certain Service and at FCPT's request. If any
Improvement is created for FCPT pursuant to a certain Service or other
proprietary intellectual property rights are created specifically for FCPT
pursuant to Services provided under the Services Attachment (a "FCPT Specific
Improvement"), such FCPT Specific Improvement shall be owned by FCPT. The
applicable Party will and hereby does assign to the applicable owner designated
above, and agrees to assign automatically in the future upon first recordation
in a tangible medium or first reduction to practice, all of such Party's right,
title and interest in and to all Improvements, if any. All rights not expressly
granted herein are reserved.

6

--------------------------------------------------------------------------------



11.    Indemnification.
(a)    From and after the date of this Agreement, Darden shall indemnify, defend
and hold harmless the FCPT Indemnified Parties from and against all losses,
damages, liabilities, deficiencies, claims, interest, awards, judgments,
penalties, costs and expenses (including reasonable attorneys’ fees, costs and
other reasonable out-of-pocket expenses incurred in investigating, preparing or
defending the foregoing) (hereinafter collectively, “Losses”) asserted against,
imposed upon or incurred by the FCPT Indemnified Parties to the extent resulting
from, arising out of, based upon or otherwise in respect of the gross negligence
or willful misconduct of Darden or its Affiliates or Representatives in the
performance of Darden's obligations under this Agreement.
(b)    From and after the date of this Agreement, FCPT shall indemnify, defend
and hold harmless the Darden Indemnified Parties from and against all Losses
asserted against, imposed upon or incurred by the Darden Indemnified Parties to
the extent resulting from, arising out of, based upon or otherwise in respect of
this Agreement or the Services other than Losses asserted against, imposed upon
or incurred by the Darden Indemnified Parties to the extent resulting from,
arising out of, based upon or otherwise in respect of the gross negligence or
willful misconduct of Darden or its Affiliates or Representatives in the
performance of Darden's obligations under this Agreement.
(c)    In the event Darden (or any Darden Indemnified Party) or FCPT (or any
FCPT Indemnified Party) shall have a claim for indemnity against the other Party
under the terms of this Agreement, the Parties shall follow the procedures set
forth in Article VII of the Distribution Agreement as if fully set forth herein.
(d)    Independent of, severable from, and to be enforced independently of any
other enforceable or unenforceable provision of this Agreement, NO PARTY WILL BE
LIABLE TO ANY OTHER PARTY (NOR TO ANY PERSON CLAIMING RIGHTS DERIVED FROM ANY
OTHER PARTY'S RIGHTS) FOR PUNITIVE, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR
INDIRECT DAMAGES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF USE,
LOSS OF BUSINESS, LOSS OF PROFIT OR LOSS OF GOODWILL. Further, indemnification
shall be limited to actual Losses which in no event shall exceed the total
amount of compensation payable to Darden hereunder.
(e)    Except as otherwise provided in this Section 11, Darden's sole
responsibility to FCPT for errors or omissions in providing the Services shall
be to re-perform such Services promptly and properly in a diligent manner, at no
additional cost or expense; provided, however, that each Party shall use
reasonable best efforts to detect any such errors or omissions and promptly
advise the other Party of any such error or omission of which it becomes aware.
12.    Termination.
(a)    This Agreement may be terminated prior to expiration of the Term in
accordance with the following:
(i)    upon the mutual written agreement of the Parties;

7

--------------------------------------------------------------------------------



(ii)    by either Darden, on the one hand, or FCPT, on the other hand, for
material breach of any of the terms hereof by Darden or by FCPT, respectively,
(A) if such breach is curable within thirty (30) calendar days and such breach
shall not have been cured within thirty (30) calendar days after written notice
of breach is delivered to the defaulting Party and (B) if such breach is not
curable within thirty (30) calendar days and such breach shall not have been
addressed by the defaulting Party through a good faith plan to cure such breach
as promptly as practicable;
(iii)    by Darden if FCPT shall fail to pay for Services in accordance with the
terms of this Agreement (and such payment is not disputed by FCPT in good faith
in accordance with Section 4(c) hereof) and such breach is not cured within ten
(10) calendar days after written notice of breach is delivered to FCPT,
including by electronic mail to FCPT's Service Representative; or
(iv)    by either Darden, on the one hand, or FCPT, on the other hand, upon
written notice to Darden, on the one hand, or FCPT, on the other hand, if the
other Party files a proceeding in bankruptcy, receivership, rehabilitation or
reorganization, or for composition, liquidation or dissolution or for similar
relief, or there is a filing against such person of any such proceeding which is
not dismissed within sixty (60) calendar days after the filing thereof.
(b)    In addition, this Agreement may be terminated solely with respect to any
one or more Service(s) or additional service(s) provided hereunder prior to the
expiration of the Term either upon the mutual written agreement of the Parties
or in accordance with the following:
(i)    If FCPT desires to terminate a Service, FCPT shall complete and deliver
to Darden a Service Termination Request Form, substantially in the form attached
hereto as Exhibit 2. In completing the Service Termination Request Form, FCPT
shall refer to the Service it wishes to terminate (the "Terminated Service") as
it is specifically named in the Services Attachment, and the requested date of
termination. In the event that FCPT requests termination of a Service as of a
date that is less than sixty (60) days following delivery of the Service
Termination Request Form, FCPT shall nonetheless be obligated to pay Darden for
the cost of providing such Service through the end of such sixty (60)-day
period, notwithstanding such termination unless Darden shall otherwise agree in
writing.
(ii)    Unless the requested date of termination is set forth on the Service
Termination Request Form, Darden shall cease such Terminated Service(s) or
additional service(s) as soon as practicable after Darden's receipt of the
Service Termination Request Form. If Darden ceases any Terminated Service(s)
prior to the date that is sixty (60) calendar days after Darden has received
such written notification from FCPT, then FCPT will compensate Darden for the
cost of Darden providing such Terminated Service(s) through the end of such
sixty (60) calendar day period, notwithstanding such termination unless Darden
shall otherwise agree in writing.
(iii)    If a Service is terminated, the Services Attachment shall be updated,
as applicable, to reflect such termination.
(c)    Immediately following expiration or termination of this Agreement, each
Party shall, except as otherwise provided in any other Transaction Agreement,
return to the other Party (and make no further use of) all proprietary
information of the other Party in each Party’s possession or control, including,
in the case of FCPT, any Darden Confidential Information and, in the case of
Darden, any FCPT Confidential Information. Likewise, except as otherwise
provided

8

--------------------------------------------------------------------------------



in any other Transaction Agreement or as necessary to comply with applicable
law, within thirty (30) days following any such termination or expiration, each
Party shall return to the other Party (and make no further use of) all copies of
all proprietary information of the other Party in each Party's possession or
control, including, in the case of FCPT, any Darden Confidential Information
and, in the case of Darden, any FCPT Confidential Information.
13.    Confidentiality. Each Party acknowledges that during the course of
providing Services hereunder, or in the course of receiving Services hereunder,
the other Party may disclose to it certain confidential information. Each Party
agrees to use such confidential information only for the purposes for which it
was disclosed and in accordance with the terms and conditions set forth in
Section 8.2 of the Distribution Agreement and the obligations hereunder shall
survive until the later of (i) five (5) years after the date of disclosure of
confidential information hereunder or (ii) so long as may be required by Law.
14.    Independent Contractor Status. Each Party shall be deemed to be an
independent contractor to the other Party. Nothing contained in this Agreement
shall create or be deemed to create an employment, agency, joint venture or
partnership relationship between Darden and FCPT. The terms of this Agreement
are not intended to cause any of the Parties and their Affiliates to become a
joint employer for any purpose. Each of the Parties agrees that the provisions
of this Agreement as a whole are not intended to, and do not, constitute control
of the other Party (or any Affiliates thereof) or provide it with the ability to
control such other Party (or any Affiliates thereof), and each Party expressly
disclaims any right or power under this Agreement to exercise any power
whatsoever over the management or policies of the other Party (or any Affiliates
thereof). Nothing in this Agreement shall oblige either Party to act in breach
of the requirements of any Law applicable to it, including securities laws,
written policy statements of securities commissions and other regulatory
authorities, and the by-laws, rules, regulations and written policy statements
of relevant securities and self-regulatory organizations.
15.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE
CHOICE OF LAW PROVISIONS THEREOF).
16.    Force Majeure. Neither Party shall be held liable for any delay or
failure in performance of any part of this Agreement (other than outstanding
payment obligations hereunder) from acts of God, acts of civil or military
authority, embargoes, epidemics, war, terrorist acts, riots, insurrections,
fires, explosions, earthquakes, nuclear accidents, floods, strikes, and power
blackouts. Upon the occurrence of a condition described in this Section 16, the
Party whose performance is prevented shall give written notice to the other
Party and the Parties shall promptly confer, in good faith, to agree upon
equitable, reasonable action to minimize the impact, on both Parties, of such
conditions.
17.    Dispute Resolution Procedures.
(a)    Other than such disputed matters addressed by Section 4(c), if a dispute
arises between the Parties with respect to the terms and conditions of this
Agreement, a Party's performance of its obligations hereunder, or any matter
relating to the Services ("Dispute"), the Parties agree to use and follow this
dispute resolution procedure described in this Section 17 prior to initiating
any judicial action.

9

--------------------------------------------------------------------------------



(b)    Claims Procedure. If a Party shall have a Dispute, such Party shall
provide written notice to the other Party in accordance with the provisions of
Section 19 of this Agreement, in the form of a claim identifying the nature of
the Dispute in sufficient detail to describe the basis for the claim (a "Dispute
Notice"). Upon receipt of the Dispute Notice, the other Party shall have ten
(10) calendar days to provide a written response to the Dispute Notice (the
"Response"). The Party providing the Dispute Notice shall have an additional
five (5) calendar days following its receipt of the Response to accept the
proposed resolution or to request implementation of the procedure set forth in
Section 17(c) below (the "Escalation Procedure"). Failure to comply with the
time limitations set forth in this Section 17 shall result in the implementation
of the Escalation Procedure.
(c)    Escalation Procedure. At the written request of a Party involved in the
Dispute and in compliance with Section 17(b), each Party shall appoint a
knowledgeable senior officer to negotiate in good faith to resolve such Dispute
(the "Negotiating Representatives"). The Negotiating Representatives must be
empowered to decide the issues presented in any Dispute. The Negotiating
Representatives will attempt to resolve the Dispute within five (5) business
days of receiving the written request. If the Dispute cannot be resolved within
that time period, then the Parties may resort to litigation in accordance with
Section 9.2 of the Distribution Agreement. During the time period of any
Dispute, each Party shall continue to perform its respective obligations under
this Agreement (except in the event FCPT fails to pay amounts due in accordance
with Section 4 hereunder).
18.    Amendments; Waivers. No alteration, modification or change of this
Agreement, including the Services Attachment, shall be valid except by an
agreement in writing executed by the Parties. Except as otherwise expressly set
forth herein, no failure or delay by any Party in exercising any right, power or
privilege hereunder (and no course of dealing between or among any of the
Parties) shall operate as a waiver of any such right, power or privilege. No
waiver of any default on any one occasion shall constitute a waiver of any
subsequent or other default. No single or partial exercise of any such right,
power or privilege shall preclude the further or full exercise thereof
19.    Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be (i) in writing, (ii) sent
by facsimile (with receipt personally confirmed by telephone), delivered by
personal delivery, or sent by commercial delivery service or certified mail,
return receipt requested, (iii) deemed to have been given on the date telecopied
with receipt confirmed, the date of personal delivery, or the date set forth in
the records of the delivery service or on the return receipt, and (iv) addressed
as follows:
If to Darden or a member of the Darden Group, to:
c/o Darden Restaurants, Inc.
1000 Darden Center Drive
Orlando, Florida 32837
Attention:    Chief Executive Officer
Chief Financial Officer


with copies to:

10

--------------------------------------------------------------------------------



Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attention:    Stuart G. Stein, Esq.
and
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:    Joseph A. Coco, Esq.
Allison Land, Esq.
if to FCPT:


Four Corners Property Trust, Inc.
591 Redwood Highway
Suite 1150
Mill Valley, CA 94941
Attention:    Chief Executive Officer


or to any other or additional persons and addresses as the Parties may from time
to time designate in a writing delivered in accordance with this Section 19.
20.    Assignment; Benefit and Binding Effect. No Party may assign this
Agreement without the prior written consent of each of the other Party;
provided, however, Darden, without the consent of FCPT, may assign this
Agreement to any Affiliate of Darden, and FCPT may, without the consent of
Darden, assign this Agreement to any Affiliate of FCPT, but none of the
assignments described in this sentence shall relieve the assignor of its
obligations hereunder and, provided further, that any Party may make a
collateral assignment of its rights hereunder for the benefit of its lenders.
This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns. The provisions of
this Agreement shall be for the exclusive benefit of the Parties (and their
successors and permitted assigns) and shall not be for the benefit of any other
Person.
21.    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by Law. Upon such determination that
any term or other provision is invalid or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.
22.    Entire Agreement. The Distribution Agreement, this Agreement, the
Schedules and Exhibits hereto and thereto, and the Transition Plan collectively
represent the entire understanding and agreement of the Parties with respect to
the subject matter of this Agreement.

11

--------------------------------------------------------------------------------



Each Party hereby represents, acknowledges and agrees that it has not relied on
any representation, warranty, covenant, understanding, agreement, written or
oral, discussion, or negotiation not expressly contained herein or in the
Distribution Agreement in entering into this Agreement.
23.    Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.
24.    Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument.
25.    Specific Performance. The Parties acknowledge that monetary damages may
not be an adequate remedy for violations of this Agreement and that any Party
may, in its sole discretion and in addition to all other rights and remedies
available in law or in equity, to the extent permitted hereunder, apply for
specific performance or injunctive or other relief with a court of competent
jurisdiction as such court may deem just and proper in order to enforce this
Agreement or to prevent violation hereof and, to the extent permitted by
applicable Law, each Party waives any objection to the imposition of such
relief.
26.    Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall, be
cumulative and not alternative, and the exercise or beginning of the exercise of
any right, power or remedy thereof by a Party shall not preclude the
simultaneous or later exercise of any other such right, power or remedy by such
Party.
27.    General Cooperation. Subject to the terms and conditions set forth in
this Agreement, Darden's obligations under this Agreement shall be conditioned
on FCPT using all commercially reasonable efforts to provide information and
documentation sufficient for Darden to perform the Services as they were
performed prior to the date of this Agreement, and make available, as reasonably
requested by Darden, sufficient resources and timely decisions, approvals and
acceptances in order that Darden accomplish its obligations under this Agreement
in a timely and efficient manner.
28.    Controlling Provisions. If there is any conflict or inconsistency between
the terms and conditions set forth in the main body of this Agreement and the
Services Attachment, the provisions of the Services Attachment shall control
with respect to the rights and obligations of the Parties regarding the
Services. If there is any conflict or inconsistency between the terms and
conditions of this Agreement and the Distribution Agreement, the provisions of
this Agreement shall control solely with respect to the rights and obligations
of the Parties regarding the Services.
29.    No Set-Off. The obligations under this Agreement shall not be subject to
set-off for non-performance or any monetary or non-monetary claim by any Party
or any of their respective Affiliates under any other agreement between the
Parties or any of their respective Affiliates.
30.    Parties in Interest. Other than Persons entitled to receive
indemnification under Section 10, nothing in this Agreement, express or implied,
is intended to confer on any Person other than the Parties and their respective
successors and permitted assigns any rights or remedies under or by virtue of
this Services Agreement. Each FCPT Indemnified Party other than FCPT, and each
Darden Indemnified Party other than Darden, is an express, third-party
beneficiary of Section 11.

12

--------------------------------------------------------------------------------



31.    Data Protection. Each Party shall comply with its obligations under all
applicable data protection laws in respect of the Services to be provided under
this Agreement. Each Party agrees in respect of any such personal data supplied
to it by the other Party that it shall: (a) only act on instructions from the
other Party regarding the processing of such  personal data under this Agreement
and shall ensure that appropriate technical and organizational measures shall be
taken against unauthorized or unlawful processing of the personal data and
against accidental loss or destruction of, or damage to, the personal data; and
(b) comply with any reasonable request made by the other Party to ensure
compliance with the measures contained in this Section.
32.    Further Assurances. Each Party shall perform all other acts and execute
and deliver all other documents as may be necessary to secure all necessary
authorizations and approvals of this Agreement by all applicable governmental
bodies in the United States of America, and as otherwise may be required to give
effect to the terms and conditions of this Agreement.
[Remainder of page intentionally left blank]







13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.


DARDEN RESTAURANTS, INC.
 
 
 
 
By:
/s/ Anthony G. Morrow
Name:
Anthony G. Morrow
Title:
Corporate Secretary
 
 
 
 
 
 
FOUR CORNERS PROPERTY TRUST, INC.
 
 
 
 
By:
/s/ William H. Lenehan
Name:
William H. Lenehan
Title:
Chief Executive Officer
 
 


























Signature Page to Transition Services Agreement
 
 

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT 1


SERVICES ATTACHMENT


 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact



Information Technology Services
1-6
General Consultative Services
•    Provide general consultative advice and facilitate discussions with NCR on
ALOHA technology used in the restaurant including: systems setup and
configuration, data management, system to system interfaces, infrastructure
configuration and operations, vendor management, and reporting / analytics
$6,000


*Note: This service fee assumes a minimum of 40 hours per month at $150 per hour
– Darden will continue to charge $150/ hour for hours incurred over the 40 hour
threshold, as needed


90 Days
Provider:
Jordan Lomas
SVP, Infrastructure and Business Solutions


Recipient:
Carol Dilts
VP of Operations
Kerrow Holdings






























 
 



--------------------------------------------------------------------------------

 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact




Finance & Accounting Services
2-1
Finance & Accounting Consultative Services
•    Answer questions regarding historical financial information. Provide
consultative guidance in the following areas:
•    Advise / guide interim resource support (as applicable)
•    Provide guidance on the SEC reporting process (i.e., 9/30 10-Q and 12/31
10-K filings)
o    Advise on potential process and approach
o    Provide historical context of Darden’s approach, as requested
o    Assist in reviewing disclosures for historical perspective
o    Advise on issue resolution


Service Limitations
Provider is prohibited from final review and approval of SEC filings; this is
the sole responsibility of the recipient
$6,000*


*Note: This service fee assumes a minimum of 40 hours per month at $150 per hour
– Darden will continue to charge $150/ hour for hours incurred over the 40 hour
threshold, as needed


90 Days
 
Provider:
John Madonna, SVP Corporate Reporting and Accounting
Darden
 
Recipient:
Bill Lenehan, CEO
Four Corners Property Trust




2-2
Accounts Payable for Kerrow
•    Maintain and update the vendor master file in Oracle
•    Administer setup of new vendors in Oracle
•    Provide check printing (via third-party) and disbursement services for
payments processed on Provider systems
•    Key invoices for payment (at the admin level)
$2,750
30 Days
Provider
John Madonna, SVP Corporate Reporting and Accounting
Darden


Recipient:
Carol Dilts
VP of Operations
Kerrow Holdings
2-3
Oracle General Ledger & Sub Ledger Maintenance
•    Maintain the Recipient general ledger and associated sub-ledgers (i.e.,
Accounts Payable, Accounts Receivable, and Fixed Asset) during the month-end and
quarter-end financial close
•    General accounting support for Kerrow Holdings including: month-end close,
revenue accounting, sub-ledger reconciliation, and financial statement
production


Service Limitations
Additions or modifications will conform to Provider’s then current hierarchy


$16,667
30 Days
Provider:
John Madonna, SVP Corporate Reporting and Accounting
Darden


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust


Carol Dilts
VP of Operations
Kerrow Holdings


16

--------------------------------------------------------------------------------

 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact




2-4
Property Accounting
•    Maintain and administer the Fixed Asset sub-ledger for GAAP and Tax
reporting purposes during the month-end / quarter-end financial close process;
Property accounting for recipient will be maintained in an excel spreadsheet
$33,333
30 Days
Provider:
John Madonna, SVP Corporate Reporting and Accounting
Darden


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust


2-5
Credit / Gift Cards & Treasury
•    Assist management with management of credit & gift card processing,
including reconciliation of fees/chargebacks, bank /merchant accounts, refunds,
etc.
•    Assist management in reviewing cash positions and funding requirements to
support day to day operations
 
$3,333
30 Days
Provider:
Bill White, SVP Treasurer
Darden


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust


2-6
Public Filing Review
•    Review recipient’s draft SEC filings. Filings may include 10-Q and 10-K


Service Limitations
Provider is prohibited from final review and approval of SEC filings; this is
the sole responsibility of the recipient
$13,750
90 Days
Provider:
John Madonna, SVP Corporate Reporting and Accounting
Darden


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust


2-7
Sales Tax Services
•    Assist with compilation of data necessary to file sales tax returns for
Kerrow Restaurants, LLC and FCPT LLCs for initial sales tax filings due December
20, 2015
•    Review of initial monthly sales tax filings


Service Limitations:
Provider is prohibited from final review and signing of the sales tax filings
made with the relevant jurisdictions
$3,500
90 Days
Provider:
Angela Simmons, VP of Tax, Darden


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust




17

--------------------------------------------------------------------------------

 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact




Human Resources Services
3-6
General Consultative HR Services
•    General consultative advice for HR inquiries from FCPT / Kerrow Leadership
and Darden Leadership; consulting advice is limited to the following areas:
o    Benefits Strategy
o    Compensation Strategy
o    Performance Management
o    Employee Relations
o    Training & Development
o    Stock Comp Admin
o    Payroll / Withholdings
$6,000


*Note: This service fee assumes a minimum of 40 hours per month at $150 per hour
– Darden will continue to charge $150/ hour for hours incurred over the 40 hour
threshold, as needed


90 Days
Provider:
Randy Babitt, Senior Director Payroll & Employee Services


Recipient:
Bill Lenehan, CEO
Four Corners Property Trust


Carol Dilts
VP of Operations
Kerrow Holdings












































18

--------------------------------------------------------------------------------

 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact




Development and Licensing Services
4-1
Licensing Consultative Services
•    Answer questions related to Kerrow Restaurants regarding new liquor
license. If permanent licenses have not been issued at the time of close,
provide consultative advice on exiting temporary liquor licenses and obtaining
permanent liquor licenses
•    Licensing consultative advice is limited to the following areas:
o    Post-closing liquor license disclosure requirements (officer changes and
change in ownership)
o    Required health and other operational permits
o    Assist in selection of and transitional coordination with Texas liquor
counsel who can assist with:
§    Permit and licensing renewal process
§    Department of Health issues
§    Texas liquor regulations
§    Liquor payment regulations
$3,000*


*Note: This service fee assumes a minimum of 20 hours per month at $150 per hour
– Darden will continue to charge $150/ hour for hours incurred over the 20 hour
threshold, as needed


30 Days
 
Provider:
Colleen Hunter, Director Licensing
Darden
 
Recipient:
Carol Dilts
VP of Operations
Kerrow Holdings












































19

--------------------------------------------------------------------------------

 
Transition Services Agreement
Schedule A
 
ID
Description of Service
Monthly Service Fee
Term of Service
Contact




Supply Chain
5-1
Inventory Purchasing Services
•    Provide continued access to Darden's inventory for relevant purchase orders
(i.e., approved menu items) provided via the Maines relationship. Maines will
continue to provide replenishment / fulfillment services for this inventory
•    Darden to invoice Kerrow Restaurants directly for product costs
Product cost + $01 for overhead / administrative cost
 180 Days
 
Provider:
Jim Thomas – Darden Supply Chain Leadership
 
Recipient:
Carol Dilts
VP of Operations
Kerrow Holdings



1.
Administrative overhead cost is offset by rebates generated from volume
commitment, which would not be granted to Kerrow Restaurants.






20

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT 2


SERVICES TERMINATION REQUEST FORM


Service Termination Request Form



Requesting Company:
 
Date of Request:
 
Completed By:
 
Service to be Changed:
 





                                                                                                                                                                                                                       
Requested Service Termination
Item #
Service
Service Provider
(Company)
Service Recipient
(Company)
Estimated Cost
Requested Termination Date
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 





Acknowledgements
FOUR CORNERS PROPERTY TRUST, INC., by
DARDEN RESTAURANTS, INC., by
Χ      
Χ      
Name:
Name:
Title:
Title:
 
 






 
 

